Citation Nr: 0611830	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
ankle injury.

2.	Entitlement to service connection for the shortening of a 
right lower extremity.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a right ankle injury and the 
shortening of a lower right extremity.  The veteran had filed 
a claim for service connection relating to these disabilities 
back in December 2003.  In June 2004 he received a notice of 
the RO decision and also filed a timely Notice of 
Disagreement (NOD) with that decision.  He elected to partake 
in the Decision Review Process, and in July 2004, the veteran 
received a Statement of the Case (SOC).

The veteran timely filed a substantive appeal in July 2004, 
and in December 2004, he received a Supplemental Statement of 
the Case (SSOC).  No hearing was held on this matter.


FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims 
and obtained all relevant evidence designated by the 
veteran.

2.	The medical evidence demonstrates that the veteran's right 
ankle disability and shortened lower right extremity were 
first diagnosed decades post-service and the preponderance 
of the competent evidence is against a nexus between 
either  disability and any incident of active duty.






CONCLUSIONS OF LAW

1.	Service connection for residuals of a right ankle injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005). 

2.	Service connection for the shortening of a lower right 
extremity is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate his claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, -- Vet. App. --, 2006 WL 
519755, at *10 (U.S. Vet. App. Mar. 3, 2006).  Thus, upon 
receipt of an application for a service-connection claim, VA 
must review the information along with the evidence presented 
with the claim and provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id.  This notice must 
advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The February 2004 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his claim, namely, proof of the 
existence of: (a) an injury in military service or disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence asked the veteran to supply any 
treatment records pertinent to the claimed disabilities, 
including reports from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, x-rays, physical 
therapy records, and surgical reports.  It advised him that 
such records should include dates of treatment, findings and 
diagnoses.  The letter additionally conveyed that the 
veteran's personal statements or those of other individuals 
could support his claim by showing that he suffers from 
persistent or recurring symptoms of the disability.  This 
correspondence also clearly disclosed VA's duty to obtain any 
federal records necessary to process the claims, to include 
service medical records, other military records and records 
from VA hospitals, as well as its obligation to assist him by 
providing a medical examination if necessary for the RO 
decision on his claims.  The letter made clear that the 
veteran carried the ultimate burden of ensuring that VA 
received any requested records not in the possession of the 
Federal government, although it informed him that VA could 
help him obtain private treatment records, provided the 
veteran gave consent and supplied enough information about 
the records to enable their attainment.  Further, the 
correspondence asked the veteran to inform VA if any other 
evidence or information existed to support his claim.  The 
veteran thus was effectively informed to submit all relevant 
evidence in his possession.  Accordingly, the veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claims for service 
connection in its February 2004 letter, namely, (1) his 
veteran status; (2) the existence of a disability; and (3) a 
connection between the veteran's service and the disability.  
It failed, however, to inform him about the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability.  Notwithstanding the 
inadequate notice on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Additionally, the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim 
of service connection for the right ankle injury and 
shortening of a right lower extremity renders moot any 
question about an appropriate disability rating or an 
effective date to be assigned.

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the May 2004 
RO decision that is the subject of this appeal in its 
February 2004 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its February 2004 letter, 
acknowledged its duty to help retrieve relevant service and 
non-service medical records and asked the veteran to provide 
authorization for release of any non-service records.  
Additionally, the letter conveyed VA's obligation to provide 
a VA medical examination or solicit a medical opinion for the 
veteran if it deemed such an exam or opinion necessary to 
adjudicate the claim.  

The record reveals that the veteran did not undergo a VA 
medical examination or receive a VA medical opinion with 
respect to his claims for service connection, apparently 
because the RO did not deem such an examination or opinion to 
be "necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  
Section 5103A(d)(2) requires the Secretary to "treat an 
examination or opinion as being necessary to make a decision 
on a claim . . . if the evidence of record before the 
Secretary, taking into consideration all information and law 
or medical evidence (including statements of the [veteran]) - 
(A) contains competent evidence that the [veteran] has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the [veteran's] active military . . . 
service; but (C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim."  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.2d 
1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)).  38 C.F.R. § 3.159(c)(4)(i) similarly 
provides that: "A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability."  
See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1354-56 (2003) (discussing provisions of 38 
C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).

In the absence of any relevant medical findings relating to a 
right ankle disability or shortening of the right lower 
extremity during service or for many years thereafter, and 
with no competent evidence suggesting a link between either 
disability and service, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In addition, the Board notes that 
despite the absence of a VA examination or opinion, the other 
items of record provide sufficient evidence upon which to 
adjudicate the merits of the veteran's claims for service 
connection.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 394 (1993).


II. Law and Regulations

a. Service Connection
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  Thus, evidence 
establishing only a past disability will not suffice for the 
purposes of a service connection claim.  Caluza, supra; 
Brammer, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status are 
not adequate, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for residuals of a right ankle injury and the 
shortened right lower extremity because the record fails to 
demonstrate that the veteran incurred these injuries while in 
service and further does not establish a causal link between 
the disabilities and active service.  



a. Service Record
The veteran served on active duty in the Air Force for 20 
years, where he worked as an air traffic control technician 
and superintendent.

In the veteran's February 1960 Report of Medical History for 
enlistment, he indicated no current or previous problems with 
his right ankle or lower right extremity, and the clinical 
evaluation in the accompanying Report of Medical Examination 
(collectively, Enlistment Report) confirmed this account with 
a normal evaluation.  The veteran reported that he was in 
good health.

Annual Reports of Medical Examination (Annual Report(s)) 
ranging from March 1960 through December 1978  also disclose 
normal clinical evaluations for the veteran's ankle and lower 
extremities.  The October 1968 Annual Report notes that the 
veteran "denies all other significant medical . . . history 
since last exam."  In a November 1974 Report of Medical 
History, the veteran indicated that he had cramps in his 
legs, although the accompanying Report of Medical Examination 
revealed a normal clinical evaluation of his feet and lower 
extremities.  A December 1978 Report of Medical History 
discloses no ankle or lower extremity problems.  

The November 1979 Report of Medical History for Retirement 
and accompanying Report of Medical Examination (Retirement 
Report) produced identical results: an indication by the 
veteran of no current or past trouble with the ankle or lower 
extremities; a testament of good health; and a normal 
clinical evaluation.  The service record contains no other 
medical reports that demonstrate ankle or lower extremity 
abnormalities while in service.  The silence of in-service 
evidence of such maladies as well as the medical reports that 
reflect normal evaluations of the right ankle and extremity 
thus do not support a conclusion that the veteran incurred 
these disabilities during service, and thus weighs against 
his claims.

In a September 2004 correspondence, the veteran recounts that 
he incurred a right ankle injury and lower right extremity 
shortening in January or February of 1968, when he was 
involved in an off-base motor vehicle accident while in 
transit between two locations, pursuant to his TDY status.  
Although the veteran claims to have received treatment at the 
Kunson Air Force Base Clinic in Korea for the alleged 
injuries sustained as a result of this accident, the service 
medical records (SMRs) reflect no evidence of such treatment.  
Moreover, the Board notes that the October 1968 Annual 
Report, which is the most proximate SMR to the alleged 
accident, contains no indication, either by the veteran or 
through a clinical assessment, of an ankle injury or lower 
extremity abnormality.  Additionally, although the veteran 
asserts in his June 2004 NOD that his leg disability existed 
throughout his military career, the 20-year service medical 
record, which bears no indication of such an abnormality, 
refutes this contention.  This lack of evidence accordingly 
weighs against the veteran's claim for service connection.  

b. Post-Service Record 
After his honorable discharge in 1980, the veteran pursued 
civilian work as a VA employee.

The veteran underwent a physical examination at a VA facility 
in December 2003, which confirmed the presence of a right 
ankle abnormality and a shorter right lower extremity.  The 
VA examiner reported that the veteran's "[right lower 
extremity] seems about 1 inch shorter than [the left lower 
extremity]," and noted that "[t]here is a hard irregular 
noduality of medial aspect of [the] distal [right] tibia . . 
. [a]nkle joint not obv[iously] involved."  He stated that 
the "[x]ray of ankle is negative.  However [the patient] has 
a clear hard deformity of distal leg, possible need to order 
a tib[ia]/fib[ia] film to see it."  The examiner concluded 
that the veteran had a "[c]hronic deformity of distal 
[right] tibia, no [history] of known trauma, with shortening 
of that extremity."  

The Board notes that, despite the VA examiner's assessments 
and diagnosis, he did not link the veteran's disabilities to 
an in-service event.  Therefore, this opinion offers no 
support for the veteran's service connection claims.  

The VA examiner's notations of the veteran's reported history 
likewise do not support his claims.  The examiner noted that 
the veteran complained of "a deformity on his [right] ankle 
area that has been present for many years, which used to get 
irritated from wearing boots in service."  The Board 
comments that "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence . . . .'"  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Such an account does not 
represent competent medical evidence of a service-disability 
nexus when otherwise unsupported by the record simply because 
the "transcriber [of the statement] happens to be a medical 
professional."  Id. (asserting that "a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").  Because the record does not support 
the veteran's claim of a nexus between that disability and 
active service, the Board assigns it no probative weight.     

The significant lapse between the time the veteran allegedly 
injured his right ankle and developed a shortened lower 
extremity during service in 1968 and his claim of service 
connection also weighs against his claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In 
the instant case, the veteran was first diagnosed with a 
right ankle deformity and a shortened right lower extremity, 
and first contended that he had sustained injuries leading to 
these disabilities while in service, in December 2003, some 
35 years after the alleged in-service accident and 23 years 
after his separation from active duty.  This decades-long 
delay thus weighs against the veteran's claims of service 
connection.  Maxson, supra.  

The Board notes the veteran's assertion, as set forth in the 
June 2004 NOD, that the RO rendered its decision based on x-
rays that "were done too low," and therefore inadequate to 
reveal the ankle disability, as well as his statement, in an 
August 2004 correspondence, that the most recent August 2004 
x-rays "will reflect the condition of my right leg . . . ."  
The Board does not question the existence of such 
disabilities, as the record reflects that the veteran indeed 
suffers from a right ankle abnormality and a shortened right 
lower extremity.  Despite this fact, however, the record 
still fails to establish a link between the veteran's ankle 
and leg abnormalities and his active service.  Without such a 
link, a claim for service connection cannot succeed.  
Disabled Am. Veterans, 419 F.3d at 1318.

The veteran also asserted in his August 2004 substantive 
appeal to the Board that it should rely on his lay statements 
regarding the accident because he contends that the service 
medical records are missing.  While the Board acknowledges 
its "heightened" duty to provide its reasons and bases in 
rendering a decision when such records have been lost or 
destroyed, in the instant case, the record provides no 
indication that any of the veteran's service medical records 
have suffered such a fate.  See Washington v. Nicholson, 19 
Vet. App. 362, 371 (2005) ("In cases where . . . the 
appellant's SMRs have been lost or destroyed, the Board's 
obligation to provide well-reasoned findings and conclusions, 
to evaluate and discuss all of the evidence that may be 
favorable to the appellant, and to provide an adequate 
statement of the reasons or bases for its rejection of such 
evidence is . . . heightened"); Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) (noting that "when SMRs are presumed 
destroyed, 'the BVA's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.'  This rule has become well 
entrenched in the Court's caselaw") (quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In the absence of 
evidence pointing to lost or destroyed SMRs, the heightened 
duty doctrine does not apply.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated that VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See id., at 1331-32; see also McCormick v. 
Gober, 14 Vet. App. 39, 42, 45,  (2000).  (The Board 
parenthetically notes that Cook v. Principi, 318 F.3d 1334, 
1336 (Fed. Cir. 2002) overruled Hayre to the extent that it 
created an additional exception to the rule of finality 
applicable to VA decisions by reason of "grave procedural 
error").  In this case, the RO has made more than one 
attempt to obtain the putative evidence and, while there is a 
service medical record from the clinic in Korea that the 
veteran identified (Kunson Air force Base), it is negative 
for any findings relating to a right lower leg or ankle 
injury.  Where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).

The Board additionally recognizes the veteran's contention, 
set forth in his August 2004 substantive appeal with the 
Board, that 38 C.F.R. § 3.304(d), which renders acceptable as 
sufficient proof of service connection lay or other evidence 
of an injury if such occurred in combat, should apply.  See 
38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b) 
(authorizing the Secretary to create enabling regulation 
regarding sufficiency of evidence for claim of a veteran 
"who engaged in combat with the enemy").  The General 
Counsel, whose precedent opinions are binding on the Board, 
has determined that "'engaged in combat with the enemy' . . 
. requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Feb. 
8, 2000); Sizemore v. Principi, 18 Vet. App. 264, 272 (2004) 
(discussing the meaning of "engaged in combat with the 
enemy" in light of General Counsel precedent opinion); 
Theiss v. Principi, 18 Vet. App. 204, 208 (2004) (recognizing 
that, pursuant to statute," the precedent opinions of the VA 
General Counsel are binding on the Board"); 38 U.S.C. § 
7104(c) ("The Board shall be bound in its decisions by . . . 
the precedent opinions of the chief legal officer of the 
Department").  The service personnel records show no medals 
or decorations evincing combat duty.  Indeed, in a September 
2004 correspondence, the veteran disclosed that he incurred 
the alleged injuries, not during combat, but while in transit 
between two locations as a result of a transfer of duty.  In 
any event, absent proof that the veteran  "engaged in combat 
with the enemy" within the meaning of the cited legal 
authority, the Board cannot apply the relaxed evidentiary 
standard for combat veterans embodied in 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(b) to the veteran's claims.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection for residuals of a right ankle injury and 
shortening of a right lower extremity is not warranted.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for the shortening of a right lower 
extremity is denied



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


